Exhibit 10.2

FORM OF
VIPER ENERGY PARTNERS LP
2014 EQUITY INCENTIVE PLAN


PHANTOM UNIT AGREEMENT




THIS PHANTOM UNIT AGREEMENT (this “Agreement”) is made and entered into by and
between Viper Energy Partners GP LLC, a Delaware limited liability company (the
“General Partner”), and _________ (“you”), effective as of ___________ (the
“Date of Grant”).


WHEREAS, Viper Energy Partners LP, a Delaware limited partnership (the
“Partnership”), acting through the board of directors of the General Partner
(the “Board”), has adopted the Viper Energy Partners LP 2014 Equity Incentive
Plan, as it may be amended from time to time (the “Plan”), to, among other
things, attract, retain and motivate certain directors, employees and officers
of the Partnership, the General Partner and their respective Affiliates
(collectively, the “Partnership Entities”); and


WHEREAS, the Board has authorized the grant of Phantom Units under the Plan to
certain Directors of the General Partner as part of their compensation for
services provided to the Partnership.


NOW, THEREFORE, in consideration of the mutual covenants set forth herein and
for other valuable consideration hereinafter set forth, the parties agree as
follows:


1.Grant of Phantom Units. The General Partner hereby grants to you, effective as
of the Date of Grant, the right (the “Award”) to receive an aggregate of _____
Units (the “Phantom Units”) on the terms and conditions set forth herein and in
the Plan, which Plan is incorporated herein by reference as part of this
Agreement. Capitalized terms used in this Agreement but not otherwise defined
herein shall have the meanings given to such terms in the Plan, unless the
context requires otherwise.
2.    Phantom Units. Each Phantom Unit under the Award is a notional Unit
granted under Section 6.4 of the Plan, which upon vesting entitles you to
receive, at the time of settlement (which may or may not be coterminous with the
vesting schedule of the Award), a Partnership Unit.
3.    Vesting of Phantom Units. Phantom Units shall be deemed “Nonvested Phantom
Units” unless and until they have become “Vested Phantom Units” in accordance
with this Section 3.
(a)    Vesting Schedule. Subject to the other terms and conditions set forth
herein, the Phantom Units granted pursuant to this Agreement will become Vested
Phantom Units in accordance with the following schedule, provided that you
remain in the employ of, or a service provider to, the Partnership Entities
until the applicable vesting dates:




--------------------------------------------------------------------------------



Date Phantom Units Become Vested Phantom Units
Number of Phantom Units that Become Vested Phantom Units
Date of Grant
33.33%
1st Anniversary
66.66%
2nd Anniversary
100%



(b)    Change of Control. Notwithstanding the above vesting schedule, upon the
occurrence of a Change of Control prior to the date all Phantom Units granted
pursuant to this Agreement become Vested Phantom Units, all of Phantom Units
subject to this Agreement will immediately become Vested Phantom Units. As used
in this Section 3(b), the term “Change of Control” means a Change of Control as
defined in the Plan even if such Change of Control does not also constitute a
“change in the ownership of a corporation,” a “change in the effective control
of a corporation,” or a “change in the ownership of a substantial portion of a
corporation’s assets,” in each case, within the meaning of § 1.409A-3(i)(5) of
the 409A Regulations.
(c)    Termination of Employment.
(i)    General. Except as provided in Section 3(c)(ii) below, notwithstanding
anything to the contrary in the foregoing provisions of this Section 3, in the
event your employment or service relationship with the Partnership Entities is
terminated prior to the date all Phantom Units granted pursuant to this
Agreement become Vested Phantom Units, then all of your Nonvested Phantom Units
will remain unvested, will become null and void and will be forfeited as of the
date of such termination.
(ii)    Death and Disability. If your employment or service relationship with
the Partnership Entities is terminated due to death or Disability prior to the
date all Phantom Units granted pursuant to this Agreement become Vested Phantom
Units, then all Phantom Units subject to this Agreement will immediately become
Vested Phantom Units as of your employment termination date. As used in this
Section 3(c)(ii), “Disability” means your inability to substantially perform
your duties to the General Partner, the Partnership, or any Affiliate of either
by reason of a medically determinable physical or mental impairment that is
expected to last for a period of six months or longer or to result in death.
4.    Settlement and Payment of Phantom Units.
(a)    Time of Settlement. Subject to your satisfaction of the applicable tax
withholding obligations of Section 6 and the requirements Section 4(b) below,
Vested Phantom Units will be settled upon the earlier to occur of:
(i)    the following schedule:

2



--------------------------------------------------------------------------------



Date Phantom Units are Settled
Number of Phantom Units that are Settled by Issuance of Units
___________
___________
___________
___________
___________
___________

or
(ii)    the date a Change in Control occurs (the earliest occurring of such
events, the “Settlement Date”). The term “Change of Control” means a Change of
Control as defined in the Plan.
(b)    Extension of Settlement Date. Notwithstanding the foregoing provisions of
this Section 4, in the event the issuance and delivery of Units on any
Settlement Date would violate any applicable Federal, state, local or foreign
law (including if, at the time of a proposed settlement, there shall be an
effective registration statement registering under the Securities Act of 1933,
as amended (the “Securities Act”), the issuance of Units upon vesting of Awards
under the Plan (the “Registration Statement”), and there shall have occurred an
event which makes any statement made in the Registration Statement, related
prospectus or any document incorporated therein by reference untrue in any
material respect or which requires the making of any changes in such
Registration Statement, prospectus or other documents so that they will not
contain any untrue statement of material fact or omit to state any material fact
required to be stated therein or necessary to make the statements therein not
misleading), the General Partner may specify another date, during a 30 day
period beginning on the date the issuance and delivery of Units for your Vested
Phantom Units, or any portion thereof, would first no longer violate an
applicable federal, state, local or foreign law, as the Settlement Date for your
Vested Phantom Units, or portion thereof, but not later than two and one-half
months after the end of the calendar year in which such Award becomes Vested
Phantom Units.
(c)    Delivery of Units. No fractional Units shall be issued with respect to
Vested Phantom Units; rather, you will receive a cash payment for such amount as
is necessary to eliminate fractional Units and effect the issuance and
acceptance of only whole Units. Unless and until a certificate or certificates
representing such Units shall have been issued by the Partnership to you or the
transfer of such Units shall be entered in the Partnership’s ledger or otherwise
properly reflected in the Partnership’s books and records, you shall not be or
have any of the rights or privileges of a unitholder of the Partnership with
respect to Units acquirable upon vesting of the Award. The Partnership will not
have any obligation to settle the vesting of any Award by transfer of such Units
unless and until the General Partner receives the full amount of money as the
General Partner may require to meet its withholding obligation under applicable
tax laws or regulations and to satisfy the tax withholding obligations of
Section 6 hereof.
5.    Transferability. This Agreement and the Phantom Units granted hereunder
will not be transferrable or assignable by you other than by will or the laws of
descent and distribution, except to the extent approved by the Administrator in
accordance with the terms of the Plan. Notwithstanding the foregoing, if you are
serving as a Designated Director of the General Partner,

3



--------------------------------------------------------------------------------



you may enter into a transfer agreement that transfers this Award and requires
issuance of the Units in settlement of the Vested Phantom Units to an entity,
including without limitation a private equity or other investment fund that is
an investor in the Partnership (an “Investor”), subject to compliance with all
applicable securities laws. A “Designated Director” is a Director of the General
Partner who is an employee or partner of an Investor and who is treated as
serving on behalf of such Investor because the services provided to the General
Partner depend upon the exercise of expertise and are similar to those that are
performed for the Investor and the Investor has established a policy that
provides that the Investor is entitled to the benefit of any compensation
provided for services provided as a Director of any portfolio company.
6.    Payment of Taxes. To the extent that the settlement of this Award or the
disposition of Units acquired by vesting of this Award results in compensation
income or wages to you for federal, state or local tax purposes that are subject
to withholding requirements, you shall deliver to the General Partner at the
time of such settlement or disposition such amount of money as the General
Partner may require to meet its withholding obligation under applicable tax laws
or regulations. You may satisfy such tax withholding obligation (i) in cash
(including by certified check, bank draft or money order, or wire transfer of
immediately available funds); or (ii) in the Administrator’s discretion and on
such terms as the Administrator approves: (A) by delivering or constructively
tendering by means of attestation whereby you identify for delivery specific
duly endorsed Units having a Fair Market Value equal to the aggregate
withholding obligation (provided that any Units used for this purpose must have
been held by you for such minimum period of time, if any, as may be established
from time to time by the Administrator), (B) by notice of net issuance including
a statement directing the Partnership to retain from transfer the number of
Units with a Fair Market Value equal to the aggregate withholding obligation, in
which case the Award will be surrendered and cancelled with respect to the
number of Units retained by the Partnership, or (C) to the extent permissible
under applicable law, through delivery of irrevocable instructions to a broker
to sell a sufficient number of the Units being settled to cover the aggregate
withholding obligation and delivery to the General Partner on behalf of the
Partnership (on the same day that the Units issuable upon vesting are delivered)
of the amount of sale proceeds required to pay the aggregate withholding
obligation; or (iii) any combination of the foregoing. In the event the
Administrator subsequently determines that the amount paid or withheld as
payment of any tax withholding obligations is insufficient to discharge the tax
withholding obligation, you will be required to pay to the General Partner,
immediately upon the Administrator’s request, the amount of that deficiency. No
Units will be transferred to you pursuant to Section 4(c) until the full amount
of any required tax withholding obligation has been received by the General
Partner.
7.    Nonqualified Deferred Compensation Rules. The intent of the parties is
that the Award and related rights under this Agreement will be exempt under
Section 409A of the Code and the 409A Regulations as a short-term deferral and,
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be in compliance therewith. In the event the Award is subject to
Section 409A, the General Partner, the Partnership and you shall take
commercially reasonable efforts to reform or amend any provision hereof to the
extent it is reasonably determined that such provision would or could reasonably
be expected to cause you to incur any additional tax or interest under Section
409A or the 409A Regulations to try to comply with the requirements of Section
409A and the 409A Regulations through good faith modifications, in any case, to
the minimum

4



--------------------------------------------------------------------------------



extent reasonably appropriate to conform with such requirements; provided, that
any such modification shall not increase the cost or liability to the General
Partner or the Partnership. To the extent that any provision hereof is modified
in order to comply with Section 409A and the 409A Regulations, such modification
shall be made in good faith and shall, to the maximum extent reasonably
possible, maintain the original intent and economic benefit to the General
Partner, the Partnership and you of the applicable provision without violating
the provisions of Section 409A and the 409A Regulations. Notwithstanding the
foregoing provisions of this Section 7, you are responsible for any and all
taxes (including any taxes imposed under Section 409A of the Code) associated
with the grant or vesting of, or otherwise with respect to, the Award and
matters related thereto. For purposes of Section 409A of the Code, each payment
or amount due under this Agreement shall be considered a separate payment.
8.    Miscellaneous.
(a)    No Right to Continued Service. This Award shall not be construed to
confer upon you any right to continue as an employee of or other service
provider to the Partnership Entities. Any question as to whether and when there
has been a termination of employment or service shall be determined by the
Administrator and its determination shall be final and binding. Records of the
Partnership Entities regarding your period of service, termination of service,
leaves of absence and other matters shall be conclusive for all purposes
hereunder, unless determined by the Administrator to be incorrect.
(b)    Administration. This Agreement shall at all times be subject to the terms
and conditions of the Plan. The Administrator shall have sole and complete
discretion with respect to all matters reserved to it by the Plan and decisions
of the Administrator or a majority of the Committee designated as Administrator
with respect thereto and to this Agreement shall be final and binding upon you
and the Partnership Entities. In the event of any conflict between the terms and
conditions of this Agreement and the Plan, the provisions of the Plan shall
control.
(c)    No Liability for Good Faith Determinations. The Partnership Entities, the
members of the Board and the Administrator, shall not be liable for any act,
omission or determination taken or made in good faith with respect to this
Agreement or the Award granted hereunder.
(d)    No Guarantee of Interests. The Partnership Entities the members of the
Board and the Administrator, do not guarantee the Units from loss or
depreciation.
(e)    Severability. If any provision of this Agreement is held to be illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions hereof, but such provision shall be fully severable and
this Agreement shall be construed and enforced as if the illegal or invalid
provision had never been included herein.
(f)    Binding Effect. This Agreement shall be binding upon you, your legal
representatives, heirs, legatees and distributees, and upon the Partnership
Entities and their successors and assigns.

5



--------------------------------------------------------------------------------



(g)    Construction. The titles and headings of sections are included for
convenience of reference only and are not to be considered in construction of
the provisions hereof. Words used in the masculine shall apply to the feminine
where applicable and whenever the context of this Agreement dictates, the plural
shall be read as the singular and the singular as the plural.
(h)    Governing Law. All questions arising with respect to the provisions of
this Agreement shall be determined by application of the laws of the State of
Delaware without regard to choice of law principles thereunder, except to the
extent Delaware law is preempted by federal law.
(i)    Amendment. This Agreement may be amended by the Administrator; provided,
however, that, unless otherwise provided in the Plan, no such amendment may
materially reduce your rights or benefits inherent in this Agreement prior to
such amendment without your express written consent. For the avoidance of doubt,
a cancellation of all or a part of this Award where you receive a payment equal
in value to the Fair Market Value of the vested Award will not constitute an
impairment of your rights that requires your consent.
(j)    Furnish Information. You agree to furnish to the General Partner or the
Partnership all information requested by them to enable the Partnership Entities
to comply with any reporting or other requirements imposed upon them by or under
any applicable statute or regulation.
(k)    Execution of Receipts and Releases. Any payment of cash or any issuance
or transfer of Units or other property to you, or to your legal representative,
heir, legatee or distributee, shall, to the extent thereof, be in full
satisfaction of all claims of such persons hereunder. The Administrator may
require you or your legal representative, heir, legatee or distributee, as a
condition precedent to such payment or issuance, to execute a release and
receipt therefor in such form as it shall determine.
(l)    Consent to Electronic Delivery; Electronic Signature. In lieu of
receiving documents in paper format, you agree, to the fullest extent permitted
by law, to accept electronic delivery of any documents that the Partnership
Entities may be required to deliver (including, without limitation,
prospectuses, prospectus supplements, grant or award notifications and
agreements, account statements, annual and quarterly reports, and all other
forms of communications) in connection with this and any other award made or
offered by the Partnership. Electronic delivery may be via an electronic mail
system of the Partnership Entities or by reference to a location on a
Partnership intranet to which you have access. You hereby consent to any and all
procedures the Partnership Entities have established or may establish for an
electronic signature system for delivery and acceptance of any such documents
that the Partnership Entities may be required to deliver, and agree that your
electronic signature is the same as, and shall have the same force and effect
as, your manual signature.
[Remainder of page intentionally blank]
[Signatures appear on following page]

6



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the General Partner has caused this Agreement to be executed
by its duly authorized agent effective as of the date first written above.
 
 
 
VIPER ENERGY PARTNERS GP LLC
Dated:
 
 
By:
 
 
 
 
 
Travis D. Stice, Chief Executive Officer
 
 
 
 
 





By your signature below and the signature of the General Partner’s
representative above, you and the General Partner agree to be bound by all of
the terms and conditions of this Phantom Unit Agreement and the Plan
(incorporated herein by this reference as if set forth in full in this
document). By executing this Phantom Unit Agreement, you hereby irrevocably
elect to accept the Phantom Unit rights granted pursuant to this Phantom Unit
Agreement and to receive the Award to purchase Units of Viper Energy Partners LP
designated above subject to the terms of the Plan and this Phantom Unit
Agreement.
 
 
 
AWARD RECIPIENT
Dated:
 
 
 
 
 
 
 
[Name of Participant]
 
 
 
 
 







